UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4354
SAMUEL CERAVOLO,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                             (CR-03-28)

                   Submitted: December 3, 2003

                      Decided: December 22, 2003

      Before MICHAEL, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Michael S. Nach-
manoff, Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Patrick F.
Stokes, Assistant United States Attorney, James J. Fredricks, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. CERAVOLO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Samuel Ceravolo, III, appeals his conviction upon his conditional
guilty plea for possession of a firearm in furtherance of drug traffick-
ing in violation of 18 U.S.C. § 924(c)(1)(A) (2000). Ceravolo condi-
tioned his guilty plea on his right to appeal the district court’s denial
of his motion to suppress statements made to the arresting officer and
his motion to suppress evidence recovered upon execution of a search
warrant allegedly lacking in probable cause. The district court sen-
tenced him to sixty months of imprisonment to be followed by a
three-year term of supervised release. Finding no error, we affirm.

   Ceravolo asserts the district court erred when it denied his motion
to suppress the statements he made to police during his arrest because
he invoked his right to remain silent by not answering a question. It
is not contested that Ceravolo was properly informed of his right to
remain silent,* waived that right, and answered Detective Gavin’s
first question. When Gavin inquired as to the presence of contraband
in Ceravolo’s apartment Ceravolo did not reply. Gavin then informed
Ceravolo that he would be executing a warrant at Ceravolo’s apart-
ment and explained that he needed to know if there were dangerous
dogs, violent people, or weapons there, and if there were drugs pres-
ent. Ceravolo then disclosed the presence of marijuana in his room of
the apartment and eventually admitted there was cocaine, currency
and a rifle in his room.

   We review the district court’s factual findings underlying a motion
to suppress for clear error, and the district court’s legal determinations
de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996); United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppres-
sion motion has been denied, we review the evidence in the light most

    *Miranda v. Arizona, 384 U.S. 436 (1966).
                     UNITED STATES v. CERAVOLO                       3
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998).

   Ceravolo first contends that his failure to answer Gavin’s inquiry
about contraband at the apartment invoked his right to remain silent
and questioning should have ceased in the face of his silence.
Ceravolo, after affirmatively waiving his right to remain silent, was
required to provide some indication that he would not answer further
questions. See Miranda v. Arizona, 384 U.S. 436, 473-74 (1966). His
failure to immediately answer a single question did not evince a deci-
sion to invoke his right to remain silent.

   Ceravolo next contends that Gavin’s statement that he would exe-
cute a warrant at Ceravolo’s residence was untruthful because the
warrant Gavin had previously procured had been destroyed when
Ceravolo could not be located, and a new warrant had not yet been
issued. Ceravolo asserts his response was involuntary because of
Gavin’s misleading show of authority. For a statement to be deemed
involuntary under the Due Process Clause of the Fifth Amendment,
it must be obtained by (1) threats or violence; (2) direct or implied
promises; or (3) the exertion of improper influence. United States v.
Braxton, 112 F.3d 777, 782-83 (4th Cir. 1997). The district court
found nothing false about Gavin’s statement that he planned to exe-
cute a search warrant at Ceravolo’s residence. In any event, however,
nothing in Gavin’s statement should have led Ceravolo to believe he
did not have the right to remain silent. Accordingly, we conclude that
the district court properly found that Ceravolo made the incriminating
statements voluntarily after he waived his right to remain silent.
Because the statements were admissible the warrant application that
reported those statements was proper and the warrant was based on
probable cause that drug and evidence of drug trafficking would be
located at Ceravolo’s residence.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED